ORDER

PER CURIAM.
Appellant was charged with one count of the class A felony of distribution of a controlled substance near a school, and one count of the class C felony of possession of a controlled substance. Appellant testified that he committed the crimes as charged, and a plea agreement was entered into which reduced the class A felony to a class B felony, and the class C felony was dismissed. He was sentenced to fifteen years imprisonment, to run concurrently with a sentence he received for crimes committed in Jackson County. His Rule 24.035 motion alleging that his plea counsel was ineffective when he misrepresented the period of time he would be required to serve on his sentence, was denied after evidentiary hearing.
Judgment affirmed. Rule 84.16(b)